Fourth Court of Appeals
                                     San Antonio, Texas
                                          September 1, 2015

                                         No. 04-15-00539-CV

                     IN RE TIME WARNER CABLE ENTERPRISES, LLC
                                    and Luquita Joy

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On August 31, 2015, relators filed a petition for writ of mandamus and a motion for
emergency relief. This court is of the opinion that a serious question concerning the mandamus
relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and
the real party in interest may file a response to the petition for writ of mandamus in this
court no later than September 15, 2015. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

       Relators’ request for emergency relief is GRANTED. The trial court’s August 21, 2015
order authorizing the oral deposition of Luquita Joy to occur not later than September 4, 2015, is
TEMPORARILY STAYED pending further order of this court.

           It is so ORDERED on September 1, 2015.


                                                    PER CURIAM




           ATTESTED TO: ___________________________________
                        Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 2015-CI-09313, styled In re Fernando Ozuna, pending in the 285th
Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.